      Case 3:20-mj-00776-WIG Document 1-1 Filed 09/09/20 Page 1 of 25



Approved: Audrey Strauss
          Acting United States Attorney
          Southern District of New York

           ____________________
By:        Eli J. Mark
           Jeffrey C. Coffman
                Special Attorneys Acting Under Authority
                Conferred by 28 U.S.C. § 515
           Jonathan N. Francis
                Assistant United States Attorney,
                District of Connecticut

Before:    THE HONORABLE WILLIAM I. GARFINKEL
           United States Magistrate Judge
           District of Connecticut
- - - - - - - - - - - - - - - - - - x

UNITED STATES OF AMERICA                   :   SEALED COMPLAINT

          - v. -                           :   Violations of
                                               18 U.S.C. §§ 1349, 1343,
ARMANDO J. PEREZ and                       :   and 1001
DAVID DUNN,
                                               COUNTY OF OFFENSE:
                 Defendants.        :          FAIRFIELD
- - - - - - - - - - - - - - - - - - x

DISTRICT OF CONNECTICUT, ss.:

     JENNIFER WAGNER, being duly sworn, deposes and says that she
is a Special Agent of the Federal Bureau of Investigation (“FBI”),
and charges as follows:

                               COUNT ONE
                   (Conspiracy to Commit Wire Fraud)

          1.   From at least in or about March 2018, up to and
including at least in or about December 2018, in the District of
Connecticut and elsewhere, ARMANDO J. PEREZ and DAVID DUNN, the
defendants, willfully and knowingly did combine, conspire,
confederate, and agree together and with each other, and with
others known and unknown, to commit wire fraud, in violation of
Title 18, United States Code, Section 1343.

          2.   It was a part and object of the conspiracy that
ARMANDO J. PEREZ and DAVID DUNN, the defendants, and others known
     Case 3:20-mj-00776-WIG Document 1-1 Filed 09/09/20 Page 2 of 25



and unknown, knowingly and with the intent to defraud, having
devised and intending to devise a scheme and artifice to defraud,
and for obtaining money and property by means of false and
fraudulent pretenses, representations, and promises, would and did
transmit and cause to be transmitted by means of wire, radio, and
television communication in interstate and foreign commerce
writings, signs, signals, pictures, and sounds for the purpose of
executing such scheme and artifice, in violation of Title 18,
United States Code, Section 1343, to wit, then-Acting Bridgeport
Police Chief PEREZ and Acting Personnel Director DUNN agreed to
(i) embezzle confidential information from the City of Bridgeport
(“the City”) relating to the open and competitive examination
required by the City’s Charter to select the new permanent police
chief, (ii) deceive the City into ranking PEREZ as one of the top
three candidates, and ultimately awarding the permanent police
chief position and resulting contract to PEREZ under false and
fraudulent pretenses, and (iii) deprive the City of its right to
control the use of its assets, by depriving the City of financially
valuable information relevant to its decision on how to allocate
the permanent police chief position and the resulting employment
contract.

          (Title 18, United States Code, Section 1349.)

                               COUNT TWO
                             (Wire Fraud)

          3.   From at least in or about March 2018, up to and
including at least in or about December 2018, in the District of
Connecticut and elsewhere, ARMANDO J. PEREZ and DAVID DUNN, the
defendants, knowingly and with the intent to defraud, having
devised and intending to devise a scheme and artifice to defraud,
and for obtaining money and property by means of false and
fraudulent pretenses, representations, and promises, would and did
transmit and cause to be transmitted by means of wire, radio, and
television communication in interstate and foreign commerce
writings, signs, signals, pictures, and sounds for the purpose of
executing such scheme and artifice, in violation of Title 18,
United States Code, Section 1343, to wit, PEREZ and DUNN executed
a scheme to (i) embezzle confidential information from the City
relating to the open and competitive examination required by the
City’s Charter to select the new permanent police chief,
(ii) deceive the City into ranking PEREZ as one of the top three
candidates, and ultimately awarding the permanent police chief
position and resulting contract to PEREZ under false and fraudulent
pretenses, and (iii) deprive the City of its right to control the
use of its assets, by depriving the City of financially valuable


                                   2
     Case 3:20-mj-00776-WIG Document 1-1 Filed 09/09/20 Page 3 of 25



information relevant to its decision on how to allocate the
permanent police chief position and the resulting employment
contract.

     (Title 18, United States Code, Sections 1343 and 2(a).)

                             COUNT THREE
                         (False Statements)

          4.   On or about February 15, 2019, in the District of
Connecticut, ARMANDO J. PEREZ, the defendant, willfully and
knowingly did make materially false, fictitious, and fraudulent
statements and representations in a matter within the jurisdiction
of the executive branch of the Government of the United States, to
wit, PEREZ falsely denied to FBI special agents that anyone had
provided him confidential information related to the Bridgeport
police chief selection process.

       (Title 18, United States Code, Section 1001(a)(2).)

                             COUNT FOUR
                         (False Statements)

          5.   On or about May 1, 2020, ARMANDO J. PEREZ, the
defendant, willfully and knowingly did make materially false,
fictitious, and fraudulent statements and representations in a
matter being investigated by law enforcement based in the District
of Connecticut and within the jurisdiction of the executive branch
of the Government of the United States, to wit, PEREZ falsely
stated to FBI special agents that(i)       he had told a former
Bridgeport Police Department (“BPD”) officer not to sneak into BPD
headquarters to retrieve embezzled materials that were important
in the police chief selection process, and (ii) he had only seen
that former BPD officer twice since his departure from service,
omitting the meeting at which PEREZ first requested the former
officer sneak into BPD headquarters.

       (Title 18, United States Code, Section 1001(a)(2).)

                             COUNT FIVE
                         (False Statements)

          6.   On or about February 13, 2020, DAVID DUNN, the
defendant, willfully and knowingly did make materially false,
fictitious, and fraudulent statements and representations in a
matter being investigated by law enforcement based in the District
of Connecticut and within the jurisdiction of the executive branch


                                   3
     Case 3:20-mj-00776-WIG Document 1-1 Filed 09/09/20 Page 4 of 25



of the Government of the United States, to wit, DUNN falsely denied
to a FBI special agent and a United States Attorney’s Office
investigator that he had told a panelist, who was responsible for
ranking the candidates in the final stage of the examination for
the police chief, that the Mayor of Bridgeport wanted PEREZ to be
ranked among the top three candidates.

       (Title 18, United States Code, Section 1001(a)(2).)

          The bases for my knowledge and for the foregoing
charges are, in part, as follows:

          7.   I am a Special Agent with the FBI. I have been a
Special Agent with the FBI for over twenty years.         I was a
Supervisory Special Agent with the FBI from 2005 until 2011. I am
currently assigned to the New Haven Division Public Corruption and
Civil Rights Squad.     During the course of my career, I have
participated in hundreds of criminal and national security
investigations, including investigations involving domestic and
international terrorism, counterintelligence, murder, armed
robbery, kidnapping, extortion, money laundering, narcotics
trafficking, and the unlawful possession of firearms and
explosives.    I am the case agent assigned to the current
investigation. In the course of my career, I have been the affiant
on numerous complaints and search warrants.

           8.  I am familiar with the facts and circumstances set
forth below from my participation in the investigation of this
matter, from my personal knowledge, from my conversations with
other law enforcement personnel and civilian witnesses, and from
my review of various reports and records. Because I submit this
affidavit for the limited purpose of demonstrating probable cause,
it does not include all the facts that I have learned during the
course of the investigation.     In addition, due to the ongoing
nature of the investigation, dates and monetary calculations are
based on the records obtained to date and are approximates, unless
otherwise noted. Where the contents of documents and the actions,
statements, and conversations of others are reported herein, they
are reported in substance and in part, except where otherwise
indicated.

                               Overview

          9.   The charges in this Complaint result from a
criminal scheme to rig the City’s search for a new BPD chief in
2018. As described in greater detail below, as a part of that
scheme, ARMANDO J. PEREZ, the defendant, who was serving as the
Acting BPD Chief at the time, conspired with DAVID DUNN, the


                                   4
     Case 3:20-mj-00776-WIG Document 1-1 Filed 09/09/20 Page 5 of 25



defendant, who is and was at that time the City’s Acting Personnel
Director, to deceive the City, which was required by its Charter
to conduct an open and competitive examination process for a new
BPD chief, by secretly rigging the process to ensure that PEREZ
was one of the top three candidates and could be awarded a five-
year contract to serve as the BPD chief.

          10. More specifically, DAVID DUNN, the defendant, who
oversaw the examination process for the permanent Chief of Police
position, retained an outside consultant (“Consultant-1”) to
assist with developing and carrying out the examination. DUNN and
ARMANDO J. PEREZ, the defendant, manipulated that process by, among
other   things,   stealing   confidential   examination   questions
developed by Consultant-1, tailoring the examination scoring
criteria to favor PEREZ, enlisting BPD officers to draft and write
PEREZ’s written exam, and attempting to influence an exam panelist.
As a result of the scheme, the City was deceived into ranking PEREZ
among the top three candidates and ultimately offering the full
time position to PEREZ, which entailed entering into a five-year
contract with PEREZ, the terms of which included a payout of more
than $300,000 to PEREZ for accrued leave that the City paid out.

          11. Moreover, in an attempt to conceal their conduct,
ARMANDO J. PEREZ and DAVID DUNN, the defendants, each lied to FBI
agents about facts material to the criminal investigation. Among
other things, PEREZ provided false and misleading information
about the assistance DUNN and others had provided him in connection
with the examination process, including his use of a BPD officer
to sneak into BPD headquarters to retrieve confidential
information provided by DUNN about the process; and DUNN falsely
denied requesting an exam panelist to ensure that PEREZ was scored
as one of the top three candidates.

                    Relevant People and Entities

          12.  I have learned the following based on interviews of
current and former City employees, interviews of other individuals
involved in the police chief selection process, review of records
obtained from witnesses, the City, and other entities, and review
of publicly available information:

               a.   The City is the largest city in Connecticut,
with approximately 150,000 residents.      It is governed by a
popularly elected mayor and a 20-member city council. The City’s
police department has a budget of more than $100 million and more
than 400 sworn officers.    The City’s Charter governs numerous
aspects of municipal administration, including the roles and
duties of the chief of police, and it also provides the minimum


                                   5
     Case 3:20-mj-00776-WIG Document 1-1 Filed 09/09/20 Page 6 of 25



qualifications for that position and           requires    an   open   and
competitive test to fill the position.

               b.   ARMANDO J. PEREZ, the defendant, has been a
BPD officer for more than 35 years. On or about March 1, 2016,
after the former Chief of Police resigned, the Mayor appointed
PEREZ to serve as the Acting Chief of Police until the position
was filled in accordance with the City’s Charter.   As detailed
herein, in or about November 2018, after the City held a
purportedly open and competitive examination process for the
position, and after PEREZ was certified as one of the top three
candidates, the Mayor appointed PEREZ to serve as the Chief of
Police. In that role, according to the City’s Charter, PEREZ is
the head of the BPD and is responsible for the operation of the
department consistent with the directives of the Mayor and the
policies of the Board of Police Commissioners.

                c.   DAVID DUNN, the defendant, has been the Acting
Personnel Director of the City of Bridgeport since approximately
2009. In that capacity, as provided for by the City’s charter,
DUNN manages the City’s personnel and payroll departments, and
oversees the hiring for all city jobs, including the chief of
police.    According to Chapter 17, Section 204 of the City’s
Charter, “The personnel director shall be a person thoroughly in
sympathy with the application of merit and sound business
principles in the administration of personnel.” Beginning in or
about March 2018, as provided for by the City’s Charter, DUNN
oversaw the City’s examination process for the position of Chief
of Police.

               d.   Consultant-1 runs a company that specializes
in executive searches for municipalities and other government
entities. Consultant-1 had conducted numerous executive searches
in Connecticut, including for chiefs of police.      Consultant-1
worked with a partner, who had conducted over 22 police chief
searches since 2007. In or around 2018, Consultant-1 was retained
to conduct the purportedly open and competitive examination to
select the City’s permanent Chief of Police.

             The 2018 Police Chief Selection Process

          13. Based on my review of documents obtained in the
investigation, under the City’s Charter, the Mayor may appoint a
qualified member of BPD as the Acting Chief of Police whenever a
vacancy occurs.    However, in order to fill the position of
permanent Chief of Police, the City’s Charter specifies that the
Personnel Director is required to hold an open and competitive



                                   6
     Case 3:20-mj-00776-WIG Document 1-1 Filed 09/09/20 Page 7 of 25



“examination” to determine the three highest ranked candidates,
from which the Mayor is required to select.

          14. Specifically,      the   City’s   Charter,    Chapter    17,
Section 207, provides:

               The personnel director shall ... provide
               for, formulate and hold competitive tests
               to determine the relative qualifications
               of persons who seek employment or
               promotion to any class of position and as
               a result thereof establish employment and
               reemployment lists for the various
               classes of positions.

The City’s Charter, Chapter 13, Sections 4(b)(2) & (3), further
provides:

               The examination for the position of chief
               of police shall be open to any person
               possessing the minimum qualifications
               established for such position regardless
               of whether the applicant is currently or
               has ever been an employee of the city of
               Bridgeport.   The examination shall be
               open and competitive and shall not be
               promotional. Whenever a vacancy arises
               in the position of chief of police, the
               personnel director shall, upon request,
               certify to the mayor the names of the
               three (3) candidates standing highest
               upon the employment list for such
               position.   If no such list exists, the
               personnel director shall, within 150 days
               of the request, hold a test for such
               position    and    shall,     upon    the
               establishment of an employment list,
               certify to the mayor the names of the
               three persons standing highest thereon.

          15. On or about February 26, 2018, the Mayor sent DAVID
DUNN, the defendant, a letter instructing DUNN, in his role as the
Personnel Director, to initiate an open and competitive
examination for the position of Chief of Police as required under
the City’ Charter, and to then certify to the Mayor, within 150
days of the request, the three highest scoring candidates from
that examination as also provided for by the City’s Charter.



                                   7
     Case 3:20-mj-00776-WIG Document 1-1 Filed 09/09/20 Page 8 of 25



          16. Based on my interviews of City employees and
Consultant-1, and review of documents, DAVID DUNN, the defendant,
in his role as Personnel Director, in fact initiated and then
supervised the examination process for the permanent Chief of
Police position, reporting throughout the process to the Mayor’s
office, in particular the Mayor’s Chief of Staff (the “Chief of
Staff”).

          17. At the outset of the process, the Chief of Staff,
stressed to DAVID DUNN, the defendant, the Mayor’s view that the
Chief of Police test must be conducted professionally, fairly, and
timely, in accordance with the City’s Charter.

          18. Based on my interviews of the Chief of Staff and
Consultant-1, and my review of documents, in or around March 2018,
DAVID DUNN, the defendant, acting on behalf the City, hired
Consultant-1 to prepare and administer the examination for the
Chief of Police position. Consultant-1 reported exclusively to
DUNN.

          19. Based on my review of invoices, Consultant-1 was
paid by the City for the work performed.       Consultant-1’s fee
covered, among other things, management and administration of the
entire examination process, including solicitation of applicants,
development of written and oral exams and associated scoring
guides, and arrangement and moderation of panel exams of the
applicants.

          20. Based on my review of City documents and interviews
of Consultant-1, the police chief “examination” as required under
the City Charter in fact had four stages that Consultant-1
administered:

          Stage 1 - A review of candidates’ résumés and
          cover letters;

          Stage 2 - A written exam made up of a
          questionnaire and two essay questions (the
          “Written Exam”);

          Stage 3 - A telephonic oral exam conducted by
          Consultant-1 (the “Oral Exam”); and

          Stage 4 – A panel interview conducted by five
          independent panelists (the “Panel Interview”)

(collectively, the “Examination Process”).



                                   8
     Case 3:20-mj-00776-WIG Document 1-1 Filed 09/09/20 Page 9 of 25



          21. Based on my review of documents from the City and
Consultant-1, I have learned that, in total, the permanent Chief
of Police Examination Process supervised by DAVID DUNN, the
defendant, cost the City approximately $17,000, inclusive of
Consultant-1’s services and related expenses.

       PEREZ’s and DUNN’s Conspiracy and Scheme to Defraud

          22. In or about May 2018, at the direction of DAVID
DUNN, the defendant, Consultant-1 commenced the search for a Chief
of Police by preparing and advertising a profile for the position,
which included required minimum qualifications and characteristics
of an ideal candidate, including “honesty,” “integrity,” and
“strong character.”      According to the profile prepared by
Consultant-1, the police chief position came with a salary range
of $132,374-$145,428, plus benefits, and was for a five-year term,
with the possibility for an additional five-year term.

          23. According    to   Consultant-1,    DAVID  DUNN,   the
defendant, instructed that there should be no requirement that a
candidate possess a bachelor’s degree, or any penalty for
candidates who did not have one. In Consultant-1’s experience, it
is unusual for a police chief not to have a bachelor’s degree.
Based on my review of applications submitted for the position,
ARMANDO J. PEREZ, the defendant, does not have a bachelor’s degree,
and was the only applicant without one.

          A. Consultant-1 Prepares a Draft of the Written Exam
             Materials and DUNN Provides Them to PEREZ

          24. On or about May 12, 2018, Consultant-1 sent DAVID
DUNN, the defendant, an email with the subject “Revised
Advertisement & Testing Questionnaire & Recommendations for
Process.” Attached was a “status report of work completed to date
and recommendations on how to move forward with interview process
as requested.” Also attached to the email was a draft of certain
confidential examination materials pertaining to the Written Exam
portion of the Examination Process, including a questionnaire,
essay questions, and scoring guide for the Written Exam.
Consultant-1’s email specifically requested that DUNN “please keep
very confidential.”

          25. A little over a week later, on or about May 21,
2018, Consultant-1 sent DAVID DUNN, the defendant, an email with
the subject “Bridgeport Police Chief Search.” Attached were the
finalized questionnaire and essay questions that Consultant-1
intended for use in the Written Exam stage of the police chief
Examination Process, along with the associated scoring guide,


                                   9
     Case 3:20-mj-00776-WIG Document 1-1 Filed 09/09/20 Page 10 of 25



which set forth the points to be awarded for various types of
answers on the candidates’ questionnaires. Consultant-1 noted in
the body of the email that the attachments were “confidential.”

          26. Notwithstanding        that       designation      as
“confidential,” DAVID DUNN, the defendant, then agreed to provide
secretly that confidential material to ARMANDO J. PEREZ, the
defendant, to ensure that PEREZ performed favorably on the
examination and thus would remain eligible to be in the top three.
In particular, according to a then-BPD officer who worked for and
closely with PEREZ (“Officer-1”), PEREZ provided Officer-1 with a
scoring guide for the questionnaire.1     Officer-1 confirmed that
Consultant-1’s scoring guide was similar to the scoring guide PEREZ
gave him.

          27. Based on my interviews of other applicants for the
police chief position and my review of emails, none of the other
applicants received Consultant-1’s scoring guide for the
questionnaire or any other part of the examination process.

          B. DUNN Ensures PEREZ’s Timely Application and PEREZ
             Directs BPD Officers to Prepare His Resume and Cover
             Letter, Which He Submits to Apply for the Position

          28. On or about May 31, 2018, Consultant-1 sent DAVID
DUNN, the defendant, an email with the subject “Status.” The email
noted that Consultant-1 had received résumés from six applicants.
However, as of that time, ARMANDO J. PEREZ, the defendant, had not
yet submitted an application for the chief position. Later that
day, DUNN forwarded Consultant-1’s email to PEREZ, including
Consultant-1’s discussion about the “status” of the process, and
asked in his email, “R u ready to mail in your resume?”

          29. Based on my review of emails produced by the City
and from DUNN’s personal email account, DAVID DUNN, the defendant,
did not forward Consultant-1’s May 31, 2018 email to any other



1
 Officer-1 is a former BPD officer who has been interviewed by the FBI
multiple times and provided information to the FBI with no promise of
any benefit.   Officer-1’s information has been corroborated by other
witnesses, emails, photographs, and recordings. Officer-1 was put on
administrative leave by ARMANDO J. PEREZ, the defendant, in July 2018,
and eventually retired from the BPD, following a report to BPD Internal
Affairs that Officer-1 had used racist language in certain electronic
messages to another BPD employee.




                                   10
     Case 3:20-mj-00776-WIG Document 1-1 Filed 09/09/20 Page 11 of 25



candidates or email any other candidates to inquire if they were
prepared to apply to be the chief of police.

          30. Based on my interviews of Officer-1, shortly
thereafter, ARMANDO J. PEREZ, the defendant, directed Officer-1
and another BPD officer who worked for PEREZ (“Officer-2”) to help
draft PEREZ’s résumé and cover letter for the position. Officer-
1 and Officer-2 both worked on PEREZ’s résumé and cover letter
during BPD work hours, while in the BPD offices, and using BPD
computers.2

          31. On or about June 5, 2018, ARMANDO J. PEREZ, the
defendant, sent Officer-1 and Officer-2 an email invitation to a
meeting the next day in PEREZ’s office, which listed the subject
of the meeting as “[Officer 2] - Consultation.” Both Officer-1
and Officer-2 confirmed, in interviews with law enforcement, that
the purpose of that meeting was to work on PEREZ’s résumé and cover
letter.

          32. On or about June 6, 2018, shortly before the
scheduled meeting with ARMANDO J. PEREZ, the defendant, Officer-1
sent Officer-2 an email with the text “Cover letter” and attaching
a document titled “Document1.” The document titled “Document1” is
a draft cover letter for PEREZ that appears to be substantially
similar to the one PEREZ eventually submitted to Consultant-1.

          33. On or about June 8, 2018, Officer-2 sent ARMANDO J.
PEREZ, the defendant, an email with the subject “Document Review.”
Attached to this email was a draft résumé and cover letter for
PEREZ that Officer-1 and Officer-2 informed the FBI they had helped
prepare. Officer-1 also took a screenshot of this email, as well
as a screenshot of Officer-1’s response containing suggested
changes, which he provided to the FBI.

          34. On or about June 9, 2018, Consultant-1 emailed
ARMANDO J. PEREZ, the defendant, “Just wanted to make sure you
have a copy of the profile for the Police Chief Search – the
deadline i[s] June 15 for résumés and cover letter to me and my
partner as indicated on the attached.” Approximately 15 minutes
later, PEREZ responded by email, “Thanks, I have completed all the
required material and will submit it on Monday.”



2 Officer-1 further stated that the scoring guide was used in preparing
the resume and cover letter. Officer-2 stated that while he worked with
Officer-1 at PEREZ’s direction to draft a resume and cover letter, he
did not recall seeing the scoring guide.


                                   11
     Case 3:20-mj-00776-WIG Document 1-1 Filed 09/09/20 Page 12 of 25



          35. On or about June 11, 2018, ARMANDO J. PEREZ, the
defendant, sent Officer-1 and Officer-2 an email invite for a
meeting that day at 11:30 a.m. in PEREZ’s office.      The listed
subject of that invitation was “Meet with [Officer-2].” According
to Officer-1 and Officer-2, the purpose of that meeting was to
complete PEREZ’s résumé and cover letter.

          36. On or about June 11, 2018, less than an hour after
the scheduled meeting with Officer-1 and Officer-2, ARMANDO J.
PEREZ, the defendant, emailed his résumé and cover letter to
Consultant-1, copying DAVID DUNN, the defendant, among others, to
apply for the police chief position.          Other than address
modifications, the cover letter and résumé that Officer-2 had sent
to PEREZ on June 8, 2018 was substantively identical to the one
that PEREZ emailed to Consultant-1.

          37. In total, sixteen candidates, including ARMANDO J.
PEREZ, the defendant, submitted résumés and cover letters applying
for the police chief position. After reviewing the resumes, and
consulting with DAVID DUNN, the defendant, Consultant-1 eliminated
five candidates in this first stage of the Examination Process,
but not PEREZ.

          C. PEREZ Directs BPD Officers to Prepare His Written
             Exam, Including Essays

          38. On or about June 18, 2018, Consultant-1 emailed
ARMANDO J. PEREZ, the defendant, and the other ten remaining
candidates informing them that Consultant-1 had reviewed their
resumes and believed they met the minimum qualifications for the
position.   As a result, because the police chief position was
“under the Bridgeport Civil Service System,” a “written test is
required.” Consultant-1 further explained that the Written Exam
portion of the process consisted of a three-page questionnaire and
two essay questions.     Consultant-1’s email directed that each
candidate   had  to   personally    complete    the   Written   Exam.
Specifically, Consultant-1 instructed in her email to PEREZ, “The
attached Written Exam/Questionnaire will be graded so please
complete   yourself    and    please    provide     accurate/truthful
information.” Similarly, the instructions on the attached written
exam provided, “This questionnaire represents a testing process
(points will be assigned so complete all questions) and as such
you are to complete it yourself. Similar to an application you
need to be truthful; discovery of inaccuracies will be cause for
rejection/disqualification.” The email and instructions required
that the Written Exam be completed by June 26, 2018, and that they
be emailed directly to Consultant-1.



                                   12
     Case 3:20-mj-00776-WIG Document 1-1 Filed 09/09/20 Page 13 of 25



          39. While Consultant-1 was responsible for grading
applicants’   Written   Exams,   which   included   their   written
questionnaires and essays, as part of the scheme alleged herein,
DAVID DUNN, the defendant, took steps aimed at ensuring that
ARMANDO J. PEREZ, the defendant, would score favorably on the
Written Exam. In particular, according to Consultant-1, DUNN asked
Consultant-1 to make certain changes to the scoring system for
grading the questionnaires, all of which benefitted PEREZ. For
example, at DUNN’s direction, Consultant-1 agreed to modify the
scoring system to: award more points for duration of law
enforcement experience; eliminate any penalty for not residing in
the City; and eliminate any penalty for the lack of a Bachelor’s
degree. All of these changes benefitted PEREZ, and in some cases
PEREZ alone. In particular, PEREZ had the longest tenure in the
BPD of any applicant, was the only applicant not to have a
Bachelor’s degree, and did not reside in the City. Moreover, at
the request of DUNN, Consultant-1 also agreed to award extra points
to PEREZ for his service as acting police chief.

          40. In    addition,   according   to   Officer-1,   when
Consultant-1 emailed the Written Exam to the applicants, ARMANDO
J. PEREZ, the defendant, already had both a portion of the Written
Exam and the scoring guide, notwithstanding the fact that the
Written Exam materials were the City’s Confidential Information
and had been expressly so designated by Consultant-1.

          41. Moreover, ARMANDO J. PEREZ, the defendant, directed
BPD officers under his command to complete the Written Exam for
him, as he had also directed them to do with his resume and cover
letter, and notwithstanding the specific instructions from
Consultant-1 that PEREZ was to complete the written exam
“yourself.” In particular, according to Officer-1 and Officer-2,
in or around June 2018, PEREZ directed them to assist in preparing
his written responses for both the questionnaire and the essay
questions, which they did on City time while they were at work.

          42. Based on my review of City emails, I am aware that
on or about June 20, 2018, ARMANDO J. PEREZ, the defendant, sent
Officer-1 and Officer-2 an email invitation to a meeting on June
21, 2018, which listed the subject of the meeting as “Private
Matters.” According to Officer-1 and Officer-2, the purpose of
that June 21 meeting was to prepare PEREZ’s responses to the
Written Exam.

          43. On or about June 21, 2018, Officer-1 sent an email
to Officer-2 with research to be used to help prepare the second
essay response for ARMANDO J. PEREZ, the defendant.



                                   13
     Case 3:20-mj-00776-WIG Document 1-1 Filed 09/09/20 Page 14 of 25



          44. According    to   Officer-1  and   Officer-2,   they
substantially completed both essays for ARMANDO J. PEREZ, the
defendant, including by researching, drafting, and editing PEREZ’s
responses, some of which was done while at work.

          45. On or about June 25, 2018, ARMANDO J. PEREZ, the
defendant, emailed his completed Written Exam, including the
written questionnaire and essays, to Consultant-1, copying DAVID
DUNN, the defendant, among others. Consultant-1 wrote back that
day to PEREZ, “It is not appropriate for David [DUNN] to have a
copy - no other candidate is doing that – all the questionnaires
will be graded by me and David [DUNN] will see all of them at the
same time.”

          46. Approximately 25 minutes later, ARMANDO J. PEREZ,
the defendant, forwarded Consultant-1’s admonishing email to DAVID
DUNN, the defendant, writing, “David, you are the Civil Service
Director no one ever told me that you are entitled to see my essay,
I am confuse.” After Consultant-1 spoke with DUNN, Consultant-1
wrote to PEREZ, “David [DUNN] said he has not reviewed so
everything is ok.”

          47. Consultant-1 scored the Questionnaire and Essays.
The changes to the scoring guide Consultant-1 made at the direction
of DAVID DUNN, the defendant, increased the score of ARMANDO J.
PEREZ, the defendant, and he was not one of several applicants
eliminated based on the written portion of the Examination Process.

          D. DUNN Provides PEREZ With the Oral Exam Interview
             Questions In Advance of PEREZ’s Interview With
             Consultant-1

          48. On or about July 17, 2018, Consultant-1 emailed
ARMANDO J. PEREZ, the defendant, “You did pass the written exam so
you will now move on to the oral exam – a telephone interview with
me. . . . [T]he oral exam will be part of the process to determine
who are the finalist candidates.”

          49. Also on or about July 17, 2018, Consultant-1 sent
DAVID DUNN, the defendant, an email with the subject “Status Report
for Police Chief Search.” That email had two attachments. The
first attachment was titled “Police Chief Search Status Report
july 2018.” The second attachment was titled “Draft oral exam for
top 8 Police Chief Candidates,” which according to Consultant-1’s
email, contained “the oral interview questions that I plan to use.”

          50. The next day, on or about July 18, 2018, DAVID DUNN,
the defendant, forwarded that email (including attachments) to


                                   14
     Case 3:20-mj-00776-WIG Document 1-1 Filed 09/09/20 Page 15 of 25



ARMANDO J. PEREZ, the defendant, writing, “Call me please.” Based
on my review of emails provided by the City and obtained by
judicially authorized search warrants, DUNN did not email the
questions for the Oral Exam to any other candidate.

          51. According to Officer-1, on or about July 20, 2018,
ARMANDO J. PEREZ, the defendant, directed Officer-1 to access
PEREZ’s City email account and print the attachments to the July
18, 2018 email from DAVID DUNN, the defendant, including the “Draft
oral exam for top 8 Police Chief Candidates” document. Officer-1
stated that he followed PEREZ’s instruction by opening those
attachments on PEREZ’s BPD computer and printing them on PEREZ’s
office printer.    Officer-1 further stated that PEREZ requested
Officer-1’s assistance because PEREZ did not want inadvertently to
print those attachments to a different BPD printer where the
document could be seen by others. Officer-1 also took photographs
of the attachments to DUNN’s July 18, 2018 email, which Officer-1
has provided to the FBI. I have compared Officer-1’s photographs
of those documents to the attachments that DUNN forwarded to PEREZ
on July 18, 2018, and have determined them to be identical.

          52. According to Officer-1, ARMANDO J. PEREZ, the
defendant, then instructed Officer-1 to use the questions that
DAVID DUNN, the defendant, had provided to PEREZ to draft answers
that PEREZ could use in his Oral Exam with Counsultant-1. However,
Officer-1 was placed on administrative leave before Officer-1
could complete draft answers to the Oral Exam questions for PEREZ.

          53. Based on my participation in the investigation, I
know that the attachments to the July 18, 2018 email from DAVID
DUNN, the defendant, consisted of confidential documents and
information that belonged to the City and that were neither
intended to be shared with the candidates nor made available to
candidates other than ARMANDO J. PEREZ, the defendant.           In
particular, based on my interviews with Consultant-1, candidates
did not have and were not allowed to have access to the interview
questions in advance of the Oral Exam.      Moreover, according to
three other applicants for the position, who have provided
information to the FBI, they never received the Oral Exam questions
in advance.

          E. PEREZ Requests Officer-1 Sneak into BPD Headquarters
             To Retrieve Confidential Test Information and To Help
             Him With the Oral Exam

          54. On or about July 30, 2018, after directing Officer-
1 not to return to the office, ARMANDO J. PEREZ, the defendant,
visited Officer-1 at his home. Officer-1 recorded this visit on


                                   15
     Case 3:20-mj-00776-WIG Document 1-1 Filed 09/09/20 Page 16 of 25



his cellphone.3 During the visit, PEREZ asked Officer-1, “Where
did you leave the stuff you were working on for me?” Based on my
review of the recording and conversations with Officer-1, this was
a reference to the draft answers to the Oral Exam questions that
Officer-1 had been preparing for PEREZ to use. Officer-1 responded
that it was in a file stored on Officer-1’s BPD computer, and
offered to sneak into BPD headquarters in order to pick up the
materials. In reply, PEREZ requested Officer-1 to “sneak in there
for me please.”

          55. On or about July 31, 2018, ARMANDO J. PEREZ, the
defendant, emailed himself the July 18, 2018 email and attachments
from DAVID DUNN, the defendant, including the “Draft oral exam for
top 8 Police Chief Candidates” document. However, PEREZ did not
have access to the draft answers to those questions that Officer-
1 had been working on at PEREZ’s direction.

          56. On or about August 1, 2018, Officer-1 spoke by phone
with ARMANDO J. PEREZ, the defendant. On that call, which Officer-
1 recorded at the direction of the FBI, Officer-1 stated that he
had tried to go to BPD headquarters the prior night, but that it
was “just a little much,” and he asked PEREZ if he wanted him to
try to get in again. PEREZ responded, “If you can do it please.
Cause I’m running out of time, [Officer-1]. And you’re the only
one who can help me.” PEREZ also told Officer-1 the best way to
sneak in, including which doors and stairs to use, and the best
time to go in to increase the chance that nobody would be around.
When Officer-1 suggested that the two of them could go over the
materials together in the future, PEREZ responded, “Yeah,” and
that he needed to “start studying.”

          57. On or about August 2, 2018, Officer-1 spoke again
by phone with ARMANDO J. PEREZ, the defendant. During that call,
which Officer-1 recorded at the direction of the FBI, PEREZ said
“And if you can bring me that stuff. I’m lost here man.” Officer-
1 responded that he thought he “remember[ed] some of the test
questions,” and would try to get them together.

          58. Later on August 2, 2018, Officer-1 spoke again with
ARMANDO J. PEREZ, the defendant, by phone.    On the call, which
Officer-1 recorded at the direction of the FBI, Officer-1 told
PEREZ he was “trying to struggle through the questions,” but was
not yet done. PEREZ responded that Officer-1 should not “worry

3 Officer-1 did not record this meeting at the direction of the FBI.
Officer-1 provided the recording of this meeting to the FBI the next
day, July 31, 2018.


                                   16
     Case 3:20-mj-00776-WIG Document 1-1 Filed 09/09/20 Page 17 of 25



about” that, and focus instead on Officer-1’s own employment
situation.

          59. On or about August 9, 2018, Consultant-1 conducted
the Oral Exam of ARMANDO J. PEREZ, the defendant, by telephone.
According to Consultant-1, after conducting interviews with all
candidates, Consultant-1 determined that the applicants scored
fairly evenly on the Oral Exam.

          F. DUNN Attempts to Influence the Panel Interview For
             PEREZ’s Benefit

          60. On or about September 4, 2018, Consultant-1 invited
ARMANDO J. PEREZ, the defendant, and the other six remaining
candidates to participate in the final stage of the Examination
Process, a panel interview with five independent panelists,
including Panelist-1.     The Panel Interview was eventually
scheduled for October 19, 2018.

          61. On or about September 10, 2018, the Connecticut
Post published an article critical of the secrecy surrounding the
police chief hiring process. ARMANDO J. PEREZ, the defendant, was
quoted as confirming “I’m a candidate,” and stating “That’s all I
know. . . .    I’ve stayed away from (seeking details about the
search process) just to make sure it was objective. . . . I don’t
want anybody to say ‘A.J. influenced.’”

          62. In response to this article, DAVID DUNN, the
defendant, circulated an email to the Mayor’s office with bullet
points for a proposed statement outlining how, according to DUNN,
the selection process had worked and detailing how it complied
with the City’s Charter.    DUNN specifically suggested that the
City’s response should emphasize the “Confidentiality of test
questions/candidates/examiners,” writing that “This exam for
Police Chief is a competitive selection process for an executive
level employment position and at a minimum, while ongoing, the
process should be confidential to ensure integrity and fairness of
the process.”     DUNN knew, and did not disclose, that those
statements were false and, in particular, that he had already given
PEREZ (but no other candidate) various confidential information
about the Examination Process, including the Oral Exam questions
and Consultant-1’s scoring guide. DUNN’s input was incorporated,
in part, in an October 30, 2018 “op-ed” by the Mayor defending the
integrity of the City’s police chief selection process.

          63. On or about October 9, 2018, approximately ten days
before the Panel Interview of ARMANDO J. PEREZ, the defendant,
Consultant-1 sent DAVID DUNN, the defendant, an email with the


                                   17
     Case 3:20-mj-00776-WIG Document 1-1 Filed 09/09/20 Page 18 of 25



subject “Suggested Questions for the Interview Panel.” Although
the email referred to “attached highlighted questions,” there was
no attached document. One minute later, Consultant-1 sent DUNN
another email with the subject “Attachment” and attaching a
document titled “Bridgeport Police Chief Questions,” which
contained 42 suggested questions for the panelists to ask, 15 of
which were highlighted.4       According to Consultant-1, this
information – like the information about the Written Exam and Oral
Exam – constituted the City’s confidential information that was
not intended to be shared with or disseminated to the candidates.

          64. On or about October 11, 2018, DAVID DUNN, the
defendant, forwarded Consultant-1’s email with the “Bridgeport
Police Chief Questions,” from his City email account to his own
personal email account.

          65. On or about October 15, 2018, approximately four
days before the Panel Interview, DAVID DUNN, the defendant, texted
ARMANDO J. PEREZ, the defendant, “Call me regarding sgt exam.”
Telephone records reflect that PEREZ’s cellphone then called
DUNN’s cellphone, and DUNN’s cellphone later returned the call,
which lasted a little over a minute. There had not been a call
between PEREZ’s and DUNN’s cellphones for more than a month.

           66. In advance of the October 19, 2018 Panel Interview,
Consultant-1 provided the five panelists with her notes from each
candidate’s previous Oral Exam. Consultant-1 also provided the
panelists with each candidate’s cover letter, résumé, and essays,
which in the case of ARMANDO J. PEREZ, the defendant, had been
substantially prepared by Officer-1 and Officer-2 at PEREZ’s
direction.

          67. According to Panelist-1, who was one of the five
interviewers selected by Consultant-1 and DAVID DUNN, the
defendant, to conduct the Panel Interviews, on or about October
18, 2018 (the day before the Panel Interview of ARMANDO J. PEREZ,
the defendant), DUNN called Panelist-1 at home.5 During that call,


4 Based on my review of the packets Consultant-1 eventually distributed
to the exam panelists, several of the highlighted questions were included
as questions to be asked during the panel exam.
5 Based on my review of phone records, I believe this call likely occurred
on October 17, 2018, when call records reflect a 14-minute call between
DUNN’s work phone and Panelist-1’s cellphone. As such, the call referred
to by Panelist-1 likely occurred two days, not one day, prior to the
Panel Interview of PEREZ.



                                   18
     Case 3:20-mj-00776-WIG Document 1-1 Filed 09/09/20 Page 19 of 25



DUNN stated that the Mayor wanted PEREZ to be “in the top three.”6
Panelist-1 understood DUNN to be asking Panelist-1 to score PEREZ
higher and/or to influence other panelists to do the same.
Panelist-1, who had served on panels in prior examination processes
for the City and never received a similar call from DUNN, found
DUNN’s statement to be “totally inappropriate” given his position
and the importance of the independent examination process.
Panelist-1, who reported DUNN’s call and comments to Consultant-1
shortly after the Panel Interviews concluded, denied that DUNN’s
call or comments influenced Panelist-1 in evaluating or scoring
the applicants, including PEREZ.7

           G. DUNN Certifies that PEREZ Placed in the Top Three in
              the Police Chief Examination Process

          68. Following the Panel Interviews, the fourth and
final stage of the Examination Process, ARMANDO J. PEREZ, the
defendant, was ranked second.    On or about October 19, 2018,
Consultant-1 provided the rankings to DAVID DUNN, the defendant,
who certified the three highest-ranked candidates, including
PEREZ, to the Mayor.

          69. On or about October 19, 2018, after learning that
he had placed in the top three – and therefore was eligible to be
selected by the Mayor for the police chief position – ARMANDO J.
PEREZ, the defendant, spoke to Officer-1 on a telephone call, which
Officer-1 recorded at the direction of the FBI. During that call,
PEREZ told Officer-1 that he had placed second in the police chief
Examination Process and “I owe this to you.”

          70. After the police chief Examination Process was
complete, the City issued a press release announcing the top three
candidates. DAVID DUNN, the defendant, was quoted as saying, “I
am pleased with the nationwide search and selection process for
police chief. We saw as many as seventeen valid applicants from
across the country and have taken great measures to ensure a fair
and competitive process. Bridgeport will be served well.”



6 As set forth in Paragraph 14, above, the City’s Charter, Chapter 13,
Section 4(b)(2) requires that the personnel director certify to the mayor
only the “three (3) candidates standing highest upon the employment list
for such position,” from which the Mayor can then select the chief.
7
 Consultant-1 has similarly told law enforcement that Panelist-1 reported
DUNN’s call and statements regarding PEREZ on or about October 19, 2018,
around the time of or shortly after the panel exams, but could not recall
when during the day that occurred.


                                   19
     Case 3:20-mj-00776-WIG Document 1-1 Filed 09/09/20 Page 20 of 25



          H. The Mayor Appoints PEREZ as Chief of Police and the
             City Awards Him a Five-Year Contract

          71. On or about November 5, 2018, the Mayor announced
that he had selected ARMANDO J. PEREZ, the defendant, as the
permanent Chief of Police. PEREZ and the City subsequently entered
into a five-year contract, which included a clause stating that
PEREZ had been designated by the Mayor as his appointee in
accordance with the City Charter.

          72. The City’s contract with ARMANDO J. PEREZ, the
defendant, for the position of Chief of Police provided for an
annual salary of $145,428. Under the terms of PEREZ’s contract,
and in addition to his salary, PEREZ was able to cash out more
than $300,000 of accrued leave time.        Additionally, PEREZ’s
contract with the City was for five years and could be renewed for
an additional five-year term.    Thus, PEREZ has contractual job
security as the permanent police chief until 2023, and possibly
until 2028.

          73. According to a Connecticut Post article, after his
swearing in ceremony, ARMANDO J. PEREZ, the defendant, publicly
“insisted he was given no shortcuts by City Hall: ‘I did this on
my own.’”

                     PEREZ’s First FBI Interview

          74. On the morning of February 15, 2019, I and another
FBI special agent conducted a voluntary interview of ARMANDO J.
PEREZ, the defendant. The interview took place in PEREZ’s office
in BPD headquarters, and concerned the City’s Examination Process
for the Chief of Police position.

          75. During the interview, ARMANDO J. PEREZ, the
defendant, was asked whether he was coached or had any assistance
during the police chief Examination Process. PEREZ responded that
Officer-1 and Officer-2 had helped write his résumé and cover
letter. PEREZ did not disclose that Officer-1 and Officer-2 had
also helped research and write PEREZ’s essays as part of the
Written Exam, nor did he disclose that Officer-1 had drafted
answers to the Oral Exam questions. PEREZ also did not disclose
anything about the assistance DAVID DUNN, the defendant, had
provided to him.

          76. ARMANDO J. PEREZ, the defendant, was also
specifically asked whether he was given any materials related to
the Oral Exam in advance, including information about the questions
or topics to be covered during the Oral Exam with Consultant-1.


                                   20
     Case 3:20-mj-00776-WIG Document 1-1 Filed 09/09/20 Page 21 of 25



PEREZ answered that Consultant-1 had never provided him with
interview questions, topics, or anything else that would have given
him an advantage over other candidates prior to the interview.
PEREZ was then asked whether anyone other than Consultant-1, such
as a City employee, had provided him with confidential information
about the police chief Examination Process. PEREZ answered that
he spoke to DAVID DUNN, the defendant, about the process because
PEREZ was frustrated with how long it was taking. PEREZ did not,
however, disclose that DUNN had provided him confidential
information about the Oral Exam, including the questions to be
asked.

          77. ARMANDO J. PEREZ, the defendant, was asked whether
DAVID DUNN, the defendant, had provided PEREZ with any confidential
information regarding the Examination Process.     PEREZ responded
that, as far as he knew, he had not been provided any confidential
information, such as dates, times, or interview participants.
PEREZ once again did not disclose that DUNN had forwarded to him
materials – including materials that were specifically identified
as “confidential” – such as the questions to be asked during the
Oral Exam or the scoring guide for the Written Exam. PEREZ was
then specifically asked whether he had received test questions or
scoring sheets in advance, or anything else that would give him an
advantage over other candidates, PEREZ replied “No,” and asked
“Why would someone provide that to me?”

          78. ARMANDO J. PEREZ, the defendant, was then
specifically asked whether DAVID DUNN, the defendant, had provided
him with confidential information during the Examination Process
that would give PEREZ an advantage.     PEREZ answered “no,” and
stated that he thought that whatever DUNN provided to him had been
provided to everyone else.

                   Perez's Post-Interview Conduct

          79. Almost immediately after his February 15, 2019 FBI
interview, ARMANDO J. PEREZ, the defendant, began communicating
with others involved in the conduct covered by the FBI interview.

          80. Approximately five hours after the February 15,
2019 FBI interview concluded, telephone toll records show that
ARMANDO J. PEREZ, the defendant, called DAVID DUNN.  That call
last approximately a minute and a half.

          81. Later on February 15, 2019, according to Officer-
1, a civilian employee of the BPD, who served as a driver for
ARMANDO J. PEREZ, the defendant, (“Driver-1”) contacted Officer-1
by text and phone to tell him that PEREZ was concerned that his


                                   21
     Case 3:20-mj-00776-WIG Document 1-1 Filed 09/09/20 Page 22 of 25



phone was tapped, that Driver-1 was going to find another phone
for PEREZ, and that PEREZ wanted Driver-1 to meet him the next
morning to call Officer-1 from Driver-1’s phone.

          82. That same day, according to Officer-2, ARMANDO J.
PEREZ, the defendant, told Officer-2 that FBI agents came to his
office earlier that day and asked him questions about the
Examination   Process,  including   who  helped   him  with   his
application, the timing of the test, and whether someone received
information early during the police chief selection process.

          83. Later that day, according to Officer-2, he called
ARMANDO J. PEREZ, the defendant. PEREZ asked Officer-2 to stop by
PEREZ’s office after Officer-2 was interviewed by FBI agents. At
PEREZ’s office, PEREZ told Officer-2 that PEREZ had not done
anything wrong and that PEREZ could have hired anyone to help him
in the Examination Process. PEREZ further stated that the other
candidates received everything that PEREZ received. PEREZ said he
also told the FBI agents to speak with DAVID DUNN, the defendant.
PEREZ said he was trying to figure out who provided the FBI with
information about the Examination Process, and speculated it was
Officer-1 or another former City employee.

          84. Also on February 15, 2019, ARMANDO J. PEREZ, the
defendant, met with a BPD officer who, in addition to working for
the BPD, is a Task Force Officer assigned to the FBI’s Bridgeport
office (“Task Force Officer-1”), to attempt to learn information
about the FBI investigation concerning the police chief
Examination Process. According to Task Force Officer-1, on the
morning of February 15, 2019, he received a phone call from another
BPD officer instructing him to report to PEREZ’s office.       Task
Force Officer-1 did so, and PEREZ explained that he was interviewed
earlier in the morning by two FBI agents, and asked Task Force
Officer-1 what he knew about them. PEREZ explained that the agents
asked him questions about the Examination Process.       PEREZ also
stated that Officer-1 and Officer-2 helped him study for the
examination, and that he thought what he got from DAVID DUNN, the
defendant, had been given to all of the other candidates.

          85. On February 19, 2019, ARMANDO J. PEREZ, the
defendant, was served, through counsel, with a grand jury subpoena
for documents.   That same day, according to my review of toll
records, PEREZ and DAVID DUNN, the defendant, exchanged several
short phone calls.

          86. That same day, according to Officer-2, ARMANDO J.
PEREZ, the defendant, requested that Officer-2 meet PEREZ in his
office, where the two met alone. PEREZ told Officer-2 that he had


                                   22
     Case 3:20-mj-00776-WIG Document 1-1 Filed 09/09/20 Page 23 of 25



received a subpoena and he had spoken with DAVID DUNN, the
defendant, who had told PEREZ that he had not responded to the
agents’ request for a meeting, and that the agents no longer needed
to speak with DUNN. PEREZ told Officer-2 that PEREZ could resign
if something were to happen. PEREZ raised DUNN’s July 18, 2018
email attaching the Oral Exam questions, stating that he thought
everyone had received it. According to Officer-2, he understood
from PEREZ’s statements that, in fact, only PEREZ had received the
Oral Exam questions.

                         DUNN’s FBI Interview

          87. On February 26, 2020, DAVID DUNN, the defendant,
accompanied by counsel, sat for a voluntary interview with a FBI
special agent, investigators, and Assistant United States
Attorneys from both the District of Connecticut and the Southern
District of New York, at the U.S. Attorney’s Office in White
Plains, New York.    The interview was conducted pursuant to a
proffer agreement that specifically informed DUNN that he could be
prosecuted for making false statements during the interview.

          88. During the February 26, 2020 interview, DAVID DUNN,
the defendant, repeatedly falsely denied telling Panelist-1 that
the Mayor wanted ARMANDO J. PEREZ, the defendant, to be ranked in
the top three.      Specifically, DUNN stated that he “had no
conversations with the panel advocating for AJ [PEREZ]. I remember
I didn’t have these conversations.” Asked whether he had conveyed
to any panel member that the Mayor or his administration wanted
PEREZ in the top three, DUNN answered, “I never did that.” Asked
whether he called Panelist-1 in October 2018, prior to the Panel
Interviews, to tell Panelist-1 that the Mayor wanted PEREZ to be
ranked in the top three, DUNN responded, “I didn’t call [Panelist-
1] on my own to tell [Panelist-1] the Mayor wanted AJ [PEREZ] in
the top three,” then reiterated that he “never spoke about the
Mayor or administration wanting AJ in the top three.”

                    PEREZ’s Second FBI Interview

          89. In April 2020, ARMANDO J. PEREZ, the defendant,
through counsel, agreed to appear for a second voluntary interview,
to take place on May 1, 2020.

          90. Prior to this interview, according to Officer-2,
PEREZ showed up at Officer-2’s BPD office unannounced. According
to Officer-2, PEREZ had never done so before. During that meeting,
PEREZ asked Officer-2 whether Officer-2 had been interviewed by
the FBI again. PEREZ also stated that he had omitted certain facts



                                   23
     Case 3:20-mj-00776-WIG Document 1-1 Filed 09/09/20 Page 24 of 25



during the FBI's February 15, 2019 interview, but said that was
because PEREZ was unsure what the FBI was looking for.

          91. On May 1, 2020, ARMANDO J. PEREZ, the defendant,
accompanied by counsel, sat for a voluntary interview with FBI
special agents, investigators, and Assistant United States
Attorneys from the District of Connecticut and the Southern
District of New York, at the United States Attorney’s Office in
White Plains, New York. The interview was conducted pursuant to
a proffer agreement that specifically informed PEREZ that he could
be prosecuted for making false statements during the interview.

          92. During the May 1, 2020 interview, ARMANDO J. PEREZ,
the defendant, was asked whether he had instructed Officer-1 to
sneak into BPD headquarters to retrieve Officer-1’s work on the
Oral Exam questions.     PEREZ falsely stated that he had told
Officer-1 not to do so because people might see him. In fact, as
Officer-1’s recordings reflect, on multiple occasions, PEREZ
requested that Officer-1 sneak into BPD headquarters, including on
July 30, August 1, and August 2, 2018.

          93. ARMANDO J. PEREZ, the defendant, also falsely
stated that, since he had sent Officer-1 home on July 26, 2018,
PEREZ had only seen Officer-1 twice – one time at a grocery store
in Trumbull, Connecticut, and one time at a meeting with Officer-
1’s attorney. In fact, as Officer-1’s recording reflects, PEREZ
visited Officer-1 at Officer-1’s home on July 30, 2018, during
which PEREZ asked Officer-1 to sneak in to BPD headquarters to
retrieve confidential materials.8

          94. At the close of the interview, ARMANDO J. PEREZ,
the defendant, declined the opportunity to amend or correct
anything he had said.




8 The recording also reflects that PEREZ wanted to help Officer-1 avoid
the consequences of the racist messages Officer-1 had sent. For example,
PEREZ noted that there were “only three” messages, that he would try to
get the situation fixed, and that he “love[s]” Officer-1.


                                   24
     Case 3:20-mj-00776-WIG Document 1-1 Filed 09/09/20 Page 25 of 25



          WHEREFORE, the deponent respectfully requests that
warrants be issued for the arrest of ARMANDO J. PEREZ and DAVID
DUNN, the defendants, and that each be imprisoned or bailed, as
the case may be.




                                      ____                   ______
                                      Jennifer Wagner
                                      Special Agent
                                      Federal Bureau of Investigation


The truth of the foregoing affidavit has been attested to me by
Special Agent Jennifer Wagner over the telephone on this 9th day
of September, 2020 at ______________.
                     /s/ William I. Garfinkel, USMJ

___________________
THE HONORABLE WILLIAM I. GARFINKEL
UNITED STATES MAGISTRATE JUDGE
DISTRICT OF CONNECTICUT




                                         25
